December 11, 2009


Mr. Robert B. Gilbreath
Hawkins, Parnell & Thackston, LLP
Highland Park Place
4514 Cole Avenue, Suite 500
Dallas, TX 75205
Mr. Leslie Dean Pickett
Galloway Johnson Tompkins Burr & Smith
1301 McKinney, Suite 1400
Houston, TX 77010

RE:   Case Number:  06-1018
      Court of Appeals Number:  14-05-00486-CV
      Trial Court Number:  2003-68937

Style:      D.R. HORTON-TEXAS, LTD.
      v.
      MARKEL INTERNATIONAL INSURANCE COMPANY, LTD.

Dear Counsel:

      Today the Supreme Court  of  Texas  issued  an  opinion  and  enclosed
judgment in the above-referenced cause.   You  may  obtain  a  copy  of  the
opinion   at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinion by email,  please  contact  Claudia  Jenks  at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells      |
|   |Mr. Robert A.     |
|   |Shults            |
|   |Mr. Charles       |
|   |Bacarisse         |
|   |Mr. Lee H.        |
|   |Shidlofsky        |